 

FILE!

1 2020
IN THE UNITED STATES DISTRICT COURT as |
FOR THE DISTRICT OF MONTANA Ble t S eane
BILLINGS DIVISION Billings

 

UNITED STATES OF AMERICA,

Plaintiff,
vs.
STEPHEN PHILLIP CASHER,
Defendant.

 

CR 19-65-BLG-SPW

ORDER TO SEAL

 

Upon the Unopposed Motion for Leave to File Under Seal United States’

Response to Defendant’s Motion to Require Disclose (sic) Information Relating to

the Grand Jury (Doc. 62), and for good cause appearing,

IT IS HEREBY ORDERED that the United States’ Motion for Leave to File

Under Seal is GRANTED. The United States shall file its Response to the

Defendant’s Motion to Require Disclose Information of Grand Jury Subpoenas

Imposing Secrecy Obligations under seal.

DATED this _// _ day of February, 2020.

SUSAN P. WATTERS
United States District Court Judge

1
